DETAILED ACTION
Claims 1, 7-11, 13, 19-20, 23-25, 28 and 30 were rejected in Office Action mailed on 03/18/2022.
Applicant filed a response, amended claims 1, 23-25 and 28, canceled claims 43, 45-46 and added claims 47-49 on 06/21/2022.
Claims 1, 7-11, 13, 19-20, 23-25, 28, 30, 37-39, and 47-49 are pending, and claims 37-39 are withdrawn.
Claims 1, 7-11, 13, 19-20, 23-25, 28, 30 and 47-49 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 10-11 are objected to because of the following informalities:  
Claim 1, line 1, it is suggested to amend “a foamed metal catalyst” to “a foamed metal catalyst on a substrate”.
Claim 1, line 9, it is suggested to amend “a foamed metal catalyst” to “the foamed metal catalyst”.
Each line 1 of claims 10-11, it is suggested to amend “the metal catalyst” to “the foamed metal catalyst”.

Appropriate correction is required.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 7-9, 11, 19-20, 23-25, 28 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Nunan, et al., WO 97/30787 (Nunan), in view of Hamling et al., US 4,065,544 (Hamling).
Regarding claim 1, Nunan discloses the preparation of materials and coatings formed from compositions containing one or more metallic or metalloid components (Nunan, page 1, 1st paragraph); these compositions are useful in the production of catalysts (reading upon a method of preparing a metal catalyst) and these compositions are prepared by forming a mixture of component precursors in the presence of at least one suitable organic reagent (Nunan, Abstract).
Nunan further discloses metal oxides or metals and mixed metal oxides or metals that can be formed using the methods of the present invention include one or more metal salts with the only criterion being that the organic reagent and the salt be soluble in the solvent used to make the metal solution (Nunan, page 14, bottom paragraph) (reading upon a metal salt or a solution comprising the metal salt).
Nunan further discloses the most important feature of a suitable organic reagent is that it forms a viscous, fairly rigid, molasses-like gel or rigid film when solvent is removed during subsequent evaporation and/or drying steps (Nunan, page 9, bottom paragraph). Given that Nunan discloses the importance of formation of a viscous state when solvent is removed, therefore, it would be obvious for a person of ordinary skill in the art to use different techniques to remove solvent, including the presently claimed of boiling, to remove at least some of the solvent, to alter the viscosity, in order to form a viscous, fairly rigid, molasses-like gel or rigid film.
Nunan further discloses to prepare catalysts according to the method of the present invention, a solution containing one or more catalytically active agents, such as metal containing compounds, and at least one organic reagent is simply impregnated onto a support in a single impregnation step (reading upon applying the reaction mixture to a substrate to produce a coated and/or infiltrated substrate); the impregnated support can then be dried and calcined (Nunan, page 16, 2nd paragraph); and the general calcination procedures used was as follows: the temperature of a muffle furnace fitted with nitrogen and air feed lines was initially ramped to 150 °C at 2.5 °C/minute, held at 150 °C for 2 hours and then ramped to 500 – 600 °C at 2 - 5 °C/minute (reading upon heating the coated and/or infiltrated substrate to a temperature of at least about 200 °C for a period of time) (Nunan, page 16, 4th paragraph).



Nunan further discloses preferred organic reagents for use include sugars and polysaccharides (Nunan, page 10, 2nd paragraph), and example includes maltose (Nunan, page 10, 4th paragraph). Maltose and corn syrup are similar compounds. A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. See MPEP 2144.09 I.

Further regarding claim 1, Nunan does not explicitly disclose that (A) the organic reagent is a reducing agent comprising at least corn syrup or (B) heating the coated and/or infiltrated substrate to a temperature of from about 200 °C to about 250 °C for a period of time.
With respect to the difference (a), Hamling teaches finely-divided metal oxides are prepared by the steps of (a) contacting a compound of a metal with a carbohydrate material to obtain an intimate mixture thereof, (b) igniting this mixture to oxidize the same and to insure conversion of substantially all of said metal compound to a fragile agglomerate of its metal oxide (Hamling, Abstract). Hamling specifically teaches the carbohydrate material is corn syrup (Hamling, Example 6, column 11).
As Hamling expressly teaches, as indicated the first step in the production of the metal oxide powder is contacting the metal compound with a carbohydrate material to form an intimate mixture, relatively inexpensive forms of carbohydrate material can be used for this step, e.g., a solution of a soluble carbohydrate material (Hamling, column 3, lines 34 - 50) and specifically corn syrup is used (Hamling, Example 6, column 11).
Hamling is analogous art as Hamling is drawn to preparation of metal oxides by contacting a compound of a metal with a carbohydrate material.
In light of the motivation of using corn syrup as the organic reagent as taught by Hamling, therefore it would be obvious to a person of ordinary skill in the art to use corn syrup as the organic reagent in the method of Nunan, in order to use a raw material that is inexpensive, and thereby arrive at the claimed invention.

With respect to the difference (B), Hamling specifically teaches this temperature (i.e., heating temperature) varies from one metal oxide to another, for zirconia, in some instances, temperature as low as 700°C or less should be employed (Nunan, paragraph spanning between columns 5-6).
As Hamling expressly teaches, during the ignition step of this invention the temperature preferably should not reach the temperature at which sintering to uniform relatively non-fragile agglomerates occurs (Nunan, paragraph spanning between columns 5-6).
In light of the motivation of using a lower heating temperature, as taught by Hamling, it therefore would have been obvious to a person of ordinary skill in the art using a lower heating temperature in Nunan in view of Hamling, e.g., temperature as low as 700°C or less, in order to produce uniform relatively non-fragile agglomerates. 700°C or less overlaps with the ranges  of temperature of claims 1 and 47. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	

Furthermore, while Nunan in view of Hamling does not explicitly disclose that the corn syrup is a reducing agent. However, given that Nunan in view of Hamling teaches corn syrup and used in a substantially identical method, it is clear that the corn syrup would necessarily function as a reducing agent. 
Furthermore, while Nunan in view of Hamling does not explicitly disclose that a foamed metal catalyst is produced. However, given that Nunan in view of Hamling teaches a substantially identical method with substantially identical raw materials (i.e., formation of a viscous gel comprising corn syrup and metal salt, impregnating onto a support followed by calcination at or below 700°C) with that of the present invention (claim 1; specification [0065] and [0071]), it is obvious that a foamed metal catalyst would be produced. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

Regarding claims 7 and 11, Nunan further discloses metal oxides or metals and mixed metal oxides or metals that can be formed using the methods of Nunan include one or more metal salts with the only criterion being that the organic reagent and the salt be soluble in the solvent used to make the metal solution; and suitable metal(s) from which metal containing mixtures can be prepared include Ni, Pd, Pt, Cu, Ag and Au (Nunan, page 14, bottom paragraph). 
Further regarding claim 11, given Nunan discloses one or more metal salts, suitable metal(s) from which metal containing mixtures can be prepared include Ni, Pd, Pt and Ag, it therefore would be obvious for a person of ordinary skill in the art to select a mixture of two or more catalyst metals from Ni, Pd, Pt and Ag. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	

Regarding claims 8-9, Nunan further discloses the preparation of evenly dispersed coatings of zirconium, yttrium mixed metal oxide (i.e., yttria stabilized zirconia) on the surfaces of low surface area supports (Nunan, page 22, Example 7).
	
Regarding claim 19, Nunan further discloses the impregnated support can then be dried and calcined (reading upon wherein the coated or infiltrated substrate is allowed to dry for a second period of time prior to the heating) (Nunan, page 16, 2nd paragraph). 

Regarding claim 20, Nunan further discloses in Example 7, the fibers were placed in a furnace and fired in air using the following cycle: heat from room temperature to 80 °C at 1 °C/minute and soak for 3 hours (Nunan, page 22, Example 7). 3 hours reads upon about 2 hours. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. See MPEP 2144.05 I.

Regarding claims 23-25, Nunan in view of Hamling teaches when corn syrup is used, varying surface area of 21 m2/g, 48 m2/g and 87 m2/g is obtained on produced catalyst, depending on the selected heating temperatures (Hamling, column 11, Example 6).
Furthermore, while Nunan in view of Hamling does not explicitly disclose that the produced catalyst is a foamed catalyst. However, given that Nunan in view of Hamling teaches a substantially identical method with the same raw materials, it is clear that a foamed metal catalyst would be produced. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).


Regarding claim 28, Nunan further discloses suitable supports for use include alumina (i.e., a ceramic) (Nunan, page 15, 3rd paragraph).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Nunan in view of Hamling as applied to claim 1 above, and further in view of Khan et al., Fundamental mechanisms involved in the degradation of nickel-yttria stabilized zirconia (Ni-YSZ) anode during solid oxide fuel cells operation: A review, Ceramics International, 2016, 42, 35-48 (Khan).
Regarding claim 10, as applied to claim 1, Nunan discloses the preparation of materials and coatings formed from compositions containing one or more metallic or metalloid components (Nunan, page 1, 1st paragraph); these compositions are useful in the production of catalysts (Nunan, Abstract); Nunan further discloses the preparation of evenly dispersed coatings of zirconium, yttrium mixed metal oxide (i.e., yttria stabilized zirconia) on the surfaces of low surface area supports (Nunan, page 22, Example 7).
Nunan in view of Hamling does not explicitly disclose Ni doped yttria stabilized zirconia. 
With respect to the difference, Khan teaches nickel-yttria stabilized zirconia as anode material in solid oxide fuel cells (Khan, Abstract).
As Khan expressly teaches, anode is the component of SOFC where H2 is oxidized in the presence of O2 ions to produce H2O. The general requirements of the anode include sufficient porosity to allow the diffusion of gases, high electronic conductivity, chemical and mechanical stability, compatibility with the other components, to name a few. Only a few metallic or ceramic
materials fulfill these requirements. Of these, the most common one is the cermet of Ni and YSZ (i.e., yttria stabilized zirconia). The material is not only inexpensive but also electro-catalytically active for hydrogen oxidation at the SOFC operating temperatures. Moreover, the material has shown excellent long-term stability up to several thousand hours (Khan, page 36, right column, 2nd paragraph).
Khan is analogous art as Khan is drawn to nickel-yttria stabilized zirconia and its electro-catalytic property.
In light of the motivation of forming a cemet of Ni and yttria stabilized zirconia (i.e., Ni doped yttria stabilized zirconia, as taught by Khan, it therefore would be obvious to a person of ordinary skill in the art to include Ni in the preparation of evenly dispersed coatings of zirconium, yttrium mixed metal oxide (i.e., yttria stabilized zirconia) of Nunan in view of Hamling, to produce a cemet of Ni and yttria stabilized zirconia (i.e., Ni doped yttria stabilized zirconia), in order to meet requirement as a SOFC anode, to provide electro-catalytic activity and long-term stability, and thereby arrive at the claimed limitation.
	

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Nunan in view of Hamling as applied to claim 1 above, and further in view of Petrova, Advances in Engineering Research, Nova Science Publishers, 2015 (Petrova) and Epifani et al., Precursors for the combustion synthesis of metal oxides from the sol-gel processing of metal complexes, Journal of the European Ceramic Society, 2007, 27, 115-123 (Epifani).
Regarding claim 13, as applied to claim 1, Nunan further discloses the organic reagents must undergo complete combustion during calcination (i.e., the method is a combustion synthesis method) (Nunan, page 12, 2nd paragraph). Nunan in view of Hamling does not explicitly disclose wherein the solution comprises methanol. 
With respect to the difference, Petrova teaches principle of combustion synthesis (Petrova, page 132, 2nd paragraph). Petrova specifically teaches organic solvent can also be employed (Petrova, page 134, bottom paragraph).
As Petrova expressly teaches, organic solvent can also be employed to improve fuel solubility and it can act as metal dispersing and/or complexing agent that would form a new metal-fuel precursor.
Petrova is analogous art as Petrova is drawn to combustion synthesis.
In light of the motivation of employing organic solvent as taught by Petrova, it therefore would be obvious to a person of ordinary skill in the art to employ organic solvent in the method of Nunan in view of Hamling, in order to improve fuel solubility and provide the function of metal dispersing and/complexing agent, and thereby arrive at the claimed invention. 
	
Furthermore, with respect to the specific type of organic solvent, Epifani teaches combustion synthesis of oxide powders (Epifani, Abstract). Epifani specifically teaches methanol as the organic solvent (Epifani, page 116, left column, 2nd paragraph).
As Epifani expressly teaches, methanol allows the dissolution of a larger number of metal salts, so allowing an immediate application of the process to many different systems (Epifani, page 121, right column, 1st paragraph).
Epifani is analogous art as Epifani is drawn to combustion synthesis of oxide powders.
In light of the motivation of using methanol as the organic solvent as taught by Epifani, it therefore would be obvious to a person of ordinary skill in the art to use methanol as the organic solvent in the process of Nunan in view of Hamling and Petrova, in order to allow dissolution of a larger number of metal salts and an immediate application of the process to many different systems, and thereby arrive at the claimed invention. 
	
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Nunan in view of Hamling as applied to claim 1 above, and further in view of DiesselNet, Cellular Monolith Substrates, https://web.archive.org/web/20130808011508/https://dieselnet.com/tech/cat_substrate.php (DiesselNet).
Regarding claim 30, Nunan in view of Hamling does not explicitly disclose wherein the substrate comprises a ceramic material having a honeycomb structure.
With respect to the difference, DisselNet teaches cellular monoliths catalyst supports (DisselNet, page 1, Abstract). DisselNet specifically teaches ceramic substrates (honeycombs) (i.e., a ceramic material having a honeycomb structure) (DisselNet, page 2, 2nd paragraph).
As DisselNet expressly teaches, many of the early automotive catalytic converters in the 1970s utilized pellet or bead-shape supports. A volume of spherical particles (pellets)
made of gamma-alumina, 2.5 to 5 mm in diameter, was placed into a steel shell and contained between two screens to form the catalytic converter. The noble metal catalyst and stabilizers were incorporated into the pellets. That catalyst design originated from catalytic reactors used in the chemical processing industry. Pelleted catalysts had several disadvantages including high pressure drop and gradual catalyst loss due to attrition. Monolithic honeycombs, which were developed to address the shortcomings of pelleted supports, have become the standard substrate in today’s automotive, diesel, and other emission control catalyst applications (DisselNet, page 1, bottom paragraph).
DisselNet is analogous art as DisselNet is drawn to catalyt support.
In light of the motivation of using ceramic substrates (honeycombs) as taught by DisselNet, it therefore would be obvious for a person of ordinary skill in the art to use ceramic substrates (honeycombs) as the supports in Nunan in view of Hamling, in order to avoid high pressure drop and gradual catalyst loss due to attrition, and thereby arrive at the claimed invention.

Claim 48 is rejected under 35 U.S.C. 103 as being unpatentable over Nunan in view of Hamling as applied to claim 47 above, and further in view of Keith et al., US 3275567 (Keith).
Regarding claim 48, as applied to claim 47, Nunan in view of Hamling further discloses the impregnated or coated support can be subjected to various catalyst conditioning process such as reduction (Nunan, page 8, 2nd paragraph).
Nunan in view of Hamling does not explicitly disclose further comprising subjecting the foamed metal catalyst to a second reduction process to reduce any oxide to metal, wherein the second reduction process comprises heating the foamed metal catalyst in forming gas or a reducing atmosphere.
With respect to the difference, Keith teaches reduced platinum on carbon (i.e., metal catalyst on a substrate) (Keith, column 2, 3rd paragraph). Keith specifically the reduction can be effected by contacting the platinum oxide on carbon with a reducing gas such as H2 at temperature in the range of about 100°-250°C (reading upon heating the foamed metal catalyst in forming gas or a reducing atmosphere) (Keith, column 2, 3rd paragraph).
Keith is analogous art as Keith is drawn to metal catalyst on a substrate.
In light of the disclosure of Keith, it therefore would have been obvious to a person of ordinary skill in the art to conduct the reduction of Nunan in view of Hampling by contacting with a reducing gas such as H2 at temperature in the range of about 100°-250°C (reading upon heating the foamed metal catalyst in forming gas or a reducing atmosphere), with reasonable expectation of success, and thereby arrive at the claimed invention.
	

Claim 49 is rejected under 35 U.S.C. 103 as being unpatentable over Nunan in view of Hamling as applied to claim 1 above, and further in view of Keith.
Regarding claim 49, as applied to claim 1, Nunan in view of Hamling further discloses the impregnated or coated support can be subjected to various catalyst conditioning process such as reduction (Nunan, page 8, 2nd paragraph).
Nunan in view of Hamling does not explicitly disclose further comprising subjecting the foamed metal catalyst to a second reduction process to reduce any oxide to metal, wherein the second reduction process comprises heating the foamed metal catalyst in forming gas or a reducing atmosphere.
With respect to the difference, Keith teaches reduced platinum on carbon (i.e., metal catalyst on a substrate) (Keith, column 2, 3rd paragraph). Keith specifically the reduction can be effected by contacting the platinum oxide on carbon with a reducing gas such as H2 at temperature in the range of about 100°-250°C (reading upon heating the foamed metal catalyst in forming gas or a reducing atmosphere) (Keith, column 2, 3rd paragraph).
Keith is analogous art as Keith is drawn to metal catalyst on a substrate.
In light of the disclosure of Keith, it therefore would have been obvious to a person of ordinary skill in the art to conduct the reduction of Nunan in view of Hampling by contacting with a reducing gas such as H2 at temperature in the range of about 100°-250°C (reading upon heating the foamed metal catalyst in forming gas or a reducing atmosphere), with reasonable expectation of success, and thereby arrive at the claimed invention.


Claims 1, 7-8 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Davies et al., US 3919121 (Davies) (provided in IDS received on 05/10/2021) in view of Hamling et al., US 4,065,544 (Hamling).
Regarding claims 1, 7-8 and 47, Davies discloses preparation of a catalytic mixture, to be used for precipitation of a catalytic metal therefrom onto a carrier pad, such as a substrate or a fiber pad (reading upon to produce a metal catalyst on a substrate) (David, column, bottom paragraph).
Davies further discloses in one example, 5 chloroplatinic acid are added with a high surface area refractory such as aluminum, or aluminum oxide (reading upon wherein the metal catalyst further comprises at least one oxide), and dextrose (i.e., a carbohydrate material) and mixed with a complexing agent such as triethanolamine; this is then mixed with and dissolved in sufficient water to make up to 2400 milliliters of the catalytic mixture (Davies, column 2, 4th paragraph).
Davies further discloses the catalytic mixture can be deposited onto a carrier pad, such as a substrate, or impregnated into a carrier (reading upon applying the reaction mixture to a substrate to produce a coated and/or infiltrated substrate) (Davies, column 2, lines 58-61).
Davies further discloses when a mixture of these proportions is deposited onto a carrier pad and the pad is heated to a temperature at least above 400 degree F (i.e., above 204°C) for a period of about four hours, the desired level of platinum will precipitate onto the pad (reading upon heating the coated and/or infiltrated substrate to a temperature for a period of time to produce a metal catalyst on the substrate) (Davies, column 2, column 2, 1st paragraph). At least above 400 degree F (i.e., above 204°C) overlaps the ranges of the present claims 1 and 47. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	
Davies does not explicitly disclose that the organic reagent is a reducing agent comprising at least corn syrup.

With respect to the difference, Hamling teaches finely-divided metal oxides are prepared by the steps of (a) contacting a compound of a metal with a carbohydrate material to obtain an intimate mixture thereof, (b) igniting this mixture to oxidize the same and to insure conversion of substantially all of said metal compound to a fragile agglomerate of its metal oxide (Hamling, Abstract). Hamling specifically teaches the carbohydrate material is corn syrup (Hamling, Example 6, column 11).
As Hamling expressly teaches, as indicated the first step in the production of the metal oxide powder is contacting the metal compound with a carbohydrate material to form an intimate mixture, relatively inexpensive forms of carbohydrate material can be used for this step, e.g., a solution of a soluble carbohydrate material (Hamling, column 3, lines 34 - 50) and specifically corn syrup is used (Hamling, Example 6, column 11).
Hamling is analogous art as Hamling is drawn to preparation of metal oxides by contacting a compound of a metal with a carbohydrate material.
In light of the motivation of using corn syrup as the organic reagent as taught by Hamling, therefore it would be obvious to a person of ordinary skill in the art to use corn syrup as the organic reagent in the method of Davies, in order to use a raw material that is inexpensive, and thereby arrive at the claimed invention.

Furthermore, while Davies in view of Hamling does not explicitly disclose that the corn syrup is a reducing agent. However, given that Davies in view of Hamling teaches corn syrup and used in a substantially identical method, it is clear that the corn syrup would necessarily function as a reducing agent. 


Furthermore, while Davies in view of Hamling does not explicitly disclose that the produced metal catalyst is a foamed metal catalyst. However, given that Davies in view of Hamling teaches a substantially identical method with the substantially identical raw materials (i.e., platinum metal salt mixed with corn syrup, deposited onto a substrate, then heated to at least above 204°C) with that of the present invention (claim 1; specification [0065] and [0071]), it is obvious that a foamed metal catalyst would be produced. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Davies as applied to claim 8 above, and further in view of Wongkaew, Effect of cerium oxide and zirconium oxide to activity of catalysts, Chiang Mai J. Sci., 2008, 35, 156-162 (Wongkaew).
Regarding claim 9, as applied to claim 8, Davies in view of Hamling does not explicitly disclose wherein the oxide comprises cerium oxide, gadolinium oxide, or yttria stabilized zirconia.
With respect to the difference, Wongkaew teaches platinum over alumina (i.e., metal catalyst) (Wongkaew, Abstract). Wongkaew specifically teaches the addition of CeO2-ZrO2 in alumina support (Wongkaew, Abstract).
As Wongkaew expressly teaches, it was found that the addition of 20% CeO2-ZrO2 in alumina support offered the highest specific surface area; and the enhancement of activity of platinum over alumina catalyst resulted from an oxygen storage property cerium oxide together with zirconium oxide (Wongkaew, Abstract); the activity of CO oxidation of platinum over alumina catalysts can be improved by adding some compounds into the alumina support, and the results showed that the addition of 40% CeO2-ZrO2 into alumina support dramatically enhanced the activity of Pt based catalyst to CO oxidation (Wongkaew, pages 161-162, Conclusion).
Wongkaew is analogous art as Wongkaew is drawn to a metal catalyst.
In light of the motivation of adding some compounds into the alumina support, such as CeO2-ZrO2, it therefore would have been obvious to a person of ordinary skill in the art to include CeO2-ZrO2 with aluminum oxide of Davies in view of Hamling, in order to achieve higher specific surface area and enhanced activity, and thereby arrive at the claimed invention.
	

Claim 11 and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Davies as applied to claim 1 above, and further in view of Wongkaew.
Regarding claim 11, as applied to claim 1, Davies in view of Hamling does not explicitly disclose wherein the metal catalyst comprises a mixture of two or more catalyst materials selected from the group consisting of platinum, palladium, nickel, silver, cerium oxide, gadolinium oxide, and yttria stabilized zirconia.

With respect to the difference, Wongkaew specifically teaches the addition of CeO2-ZrO2 (i.e., a mixture of cerium oxide and zirconium oxide) in alumina support (Wongkaew, Abstract).
As Wongkaew expressly teaches, it was found that the addition of 20% CeO2-ZrO2 in alumina support offered the highest specific surface area; and the enhancement of activity of platinum over alumina catalyst resulted from an oxygen storage property cerium oxide together with zirconium oxide (Wongkaew, Abstract); the activity of CO oxidation of platinum over alumina catalysts can be improved by adding some compounds into the alumina support, and the results showed that the addition of 40% CeO2-ZrO2 into alumina support dramatically enhanced the activity of Pt based catalyst to CO oxidation (Wongkaew, pages 161-162, Conclusion).
In light of the motivation of adding some compounds into the alumina support, such as CeO2-ZrO2, it therefore would have been obvious to a person of ordinary skill in the art to include CeO2-ZrO2 with aluminum oxide of Davies in view of Hamling, in order to achieve higher specific surface area and enhanced activity, and thereby arrive at the claimed invention.

Regarding claims 23-25, as applied to claim 1, Davies in view of Hamling and Wongkaew further teaches the addition of 20% CeO2-ZrO2 in alumina support offered the highest specific surface area of 215 m2/g (Wongkaew, Abstract). Therefore, the catalytic material (i.e., platinum on alumina with 20% CeO2-ZrO2) of Davies in view of Hamling and Wongkaew would necessarily have a surface area that is about 215 m2/g.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Davies in view of Hamling as applied to claim 1 above, and further in view of Petrova and Epifani.
Regarding claim 13, as applied to claim 1, Davies in view of Hamling discloses in one example, 5 chloroplatinic acid are added with a high surface area refractory such as aluminum, or aluminum oxide, and dextrose (i.e., a carbohydrate material) (Davies, column 2, 4th paragraph); when a mixture of these proportions is deposited onto a carrier pad and the pad is heated to a temperature at least above 400 degree F (i.e., above 204°C) for a period of about four hours (i.e., heating a reaction mixture comprising a carbohydrate fuel at elevated temperature corresponds to a combustion synthesis method) (Davies, column 2, column 2, 1st paragraph).
With respect to the difference, Petrova teaches principle of combustion synthesis (Petrova, page 132, 2nd paragraph). Petrova specifically teaches organic solvent can also be employed (Petrova, page 134, bottom paragraph).
As Petrova expressly teaches, organic solvent can also be employed to improve fuel solubility and it can act as metal dispersing and/or complexing agent that would form a new metal-fuel precursor.
Petrova is analogous art as Petrova is drawn to combustion synthesis.
In light of the motivation of employing organic solvent as taught by Petrova, it therefore would be obvious to a person of ordinary skill in the art to employ organic solvent in the method of Nunan in view of Hamling, in order to improve fuel solubility and provide the function of metal dispersing and/complexing agent, and thereby arrive at the claimed invention. 
	
Furthermore, with respect to the specific type of organic solvent, Epifani teaches combustion synthesis of oxide powders (Epifani, Abstract). Epifani specifically teaches methanol as the organic solvent (Epifani, page 116, left column, 2nd paragraph).
As Epifani expressly teaches, methanol allows the dissolution of a larger number of metal salts, so allowing an immediate application of the process to many different systems (Epifani, page 121, right column, 1st paragraph).
Epifani is analogous art as Epifani is drawn to combustion synthesis of oxide powders.
In light of the motivation of using methanol as the organic solvent as taught by Epifani, it therefore would be obvious to a person of ordinary skill in the art to use methanol as the organic solvent in the process of Davies in view of Hamling and Petrova, in order to allow dissolution of a larger number of metal salts and an immediate application of the process to many different systems, and thereby arrive at the claimed invention. 


Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Davies in view of Hamling as applied to claim 1 above, and further in view of A. B. Thermal Technologies, Abrasion, Heat, Fire, Flame protection & Thermal Insulation Productions (A.B. Thermal).
Regarding claim 28, as applied to claim 1, Davies in view of Hamling further disclose a catalytic mixture which will easily impregnate a woven, flame-resistance, fiber-type carrier pad (Davies, column 2, lines 49-53).
Davies in view of Hamling does not explicitly disclose wherein the substrate comprises a metal, an alloy, a plastic, a solid electrolyte, or a ceramic.
With respect to the difference, A. B. Thermal teaches flame resistant fabric products (A.B. Thermal, page 1, Sub-title). A. B. Thermal specifically teaches ceramic fiber fabric and cloth (A.B. Thermal, page 1, Sub-title).
As A. B. Thermal expressly teaches, premium and industrial grade CerMax™ Ceramic Fiber Extreme High Temperature Fabric provides light-weight, flexible and good handling strength.
A. B. Thermal is analogous art as A. B. Thermal is drawn to flame resistant fabric.
In light of the motivation of using the ceramic fiber fabric from A. B. Thermal, it therefore would have been obvious to a person of ordinary skill in the art to use the ceramic fiber fabric (reading upon a ceramic) from A. B. Thermal as the fiber carrier pad in Davies in view of Hamling, in order to obtain a carrier pad that provides light-weight, flexible and good handling strength, and thereby arrive at the claimed invention.
	

Claim 48 is rejected under 35 U.S.C. 103 as being unpatentable over Davies in view of Hamling as applied to claim 47 above, and further in view of Keith.
Regarding claim 48, as applied to claim 47, Davies in view of Hamling does not explicitly disclose further comprising subjecting the foamed metal catalyst to a second reduction process to reduce any oxide to metal, wherein the second reduction process comprises heating the foamed metal catalyst in forming gas or a reducing atmosphere.
With respect to the difference, Keith teaches reduced platinum on carbon (i.e., metal catalyst on a substrate) (Keith, column 2, 3rd paragraph). Keith specifically teaches platinum oxide on carbon support is then reduced to platinum metal by treatment by admixing or otherwise with an aqueous solution of reducing agents; alternatively, the reduction can be effected by contacting the platinum oxide on carbon with a reducing gas such as H2 at temperature in the range of about 100°-250°C (reading upon heating the foamed metal catalyst in forming gas or a reducing atmosphere) (Keith, column 2, 3rd paragraph).
Keith is analogous art as Keith is drawn to metal catalyst on a substrate.
In light of the disclosure of Keith of reducing platinum using a chemical reagent in a reducing atmosphere, it therefore would have been obvious to a person of ordinary skill in the art to add a second reduction process comprising contacting the catalytic metal of Davies and Hamling with a reducing gas such as H2 at temperature in the range of about 100°-250°C, with expected results, and thereby arrive at the claimed invention.

Claim 49 is rejected under 35 U.S.C. 103 as being unpatentable over Davies in view of Hamling as applied to claim 1 above, and further in view of Keith.
Regarding claim 49, as applied to claim 1, Davies in view of Hamling does not explicitly disclose further comprising subjecting the foamed metal catalyst to a second reduction process to reduce any oxide to metal, wherein the second reduction process comprises heating the foamed metal catalyst in forming gas or a reducing atmosphere.
With respect to the difference, Keith teaches reduced platinum on carbon (i.e., metal catalyst on a substrate) (Keith, column 2, 3rd paragraph). Keith specifically teaches platinum oxide on carbon support is then reduced to platinum metal by treatment by admixing or otherwise with an aqueous solution of reducing agents; alternatively, the reduction can be effected by contacting the platinum oxide on carbon with a reducing gas such as H2 at temperature in the range of about 100°-250°C (reading upon heating the foamed metal catalyst in forming gas or a reducing atmosphere) (Keith, column 2, 3rd paragraph).
Keith is analogous art as Keith is drawn to metal catalyst on a substrate.
In light of the disclosure of Keith of reducing platinum using a chemical reagent in a reducing atmosphere, it therefore would have been obvious to a person of ordinary skill in the art to add a second reduction process comprising contacting the catalytic metal of Davies and Hamling with a reducing gas such as H2 at temperature in the range of about 100°-250°C, with expected results, and thereby arrive at the claimed invention.


Response to Arguments
In response to the amended claims, the previous claim objections and 35 U.S.C. 112(b) rejections are withdrawn. However, the amended necessitates a new set of claim objections as set forth above.

Applicant primarily argues:
“Nunan fails to teach or suggest heating a coated and/or infiltrated substrate to a temperature of from about 200 °C to about 250 °C for a period of time to produce a foamed metal catalyst on the substrate.”

Remarks, p. 6

The Examiner respectfully traverses as follows:
One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
Applicant primarily argues that Nunan does not expressly teach the claimed heating a coated and/or infiltrated substrate to a temperature of from about 200 °C to about 250 °C for a period of time to produce a foamed metal catalyst on the substrate. This argument merely agrees with the basis for the rejection under 35 U.S.C. 103, which admits that Nunan does not disclose the entire claimed invention. Rather, Hamling is relied upon to teach claimed elements missing from Nunan. See p. 6-7 of the Office Action above.

Applicant further argues:
“A person of ordinary skill in the art reading Nunan would have the understanding that the higher temperatures are necessary in order to produce a metal catalyst. This is because Nunan describes that "the matrix material must be eliminated". (See Nunan, page 3, line 24.) The skilled person would understand from this that the material must be heated so high as to completely remove the organic reagent. For the same reason, a person of ordinary skill in the art would not be motivated to modify Nunan so as to lower the temperature, recognizing that the temperatures chosen in Nunan are important for forming a viscous, fairly rigid, molasses-like gel or rigid film when solvent is removed during the evaporation and/or drying steps. (See Nunan, page 9, lines 23- 27.)”

Remarks, p. 7

The Examiner respectfully traverses as follows:
While Nunan describes that "the matrix material must be eliminated". (See Nunan, page 3, line 24.), as applicant notes, there is a lack of evidence in that the material must be heated so high as to completely remove the organic reagent.

Applicant further argues:
“Hamling cannot supply the deficiencies of Nunan. Hamling also fails to teach or suggest heating a coated and/or infiltrated substrate to a temperature of from about 200 °C to about 250 °C for a period of time to produce a foamed metal catalyst on the substrate.”

Remarks, p. 7

The Examiner respectfully traverses as follows:
Hamling further teaches this temperature (i.e., heating temperature) varies from one metal oxide to another, for zirconia, in some instances, temperature as low as 700°C or less should be employed (emphasis added) (Nunan, paragraph spanning between columns 5-6).
Hamling also provides a proper motivation to combine, i.e., as Hamling expressly teaches, during the ignition step of this invention the temperature preferably should not reach the temperature at which sintering to uniform relatively non-fragile agglomerates occurs (Nunan, paragraph spanning between columns 5-6).
In light of the motivation of using a lower heating temperature, as taught by Hamling, it therefore would have been obvious to a person of ordinary skill in the art using a lower heating temperature in Nunan in view of Hamling, e.g., temperature as low as 700°C or less, in order to produce uniform relatively non-fragile agglomerates. 700°C or less overlaps with the ranges  of temperature of claims 1 and 47, absent evidence to the contrary. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).


Applicant further argues:
“The use of a temperature of from about 200 °C to about 250 °C, in conjunction with the use of corn syrup as the reducing agent, provides unexpected results.”

Remarks, p. 8

The Examiner respectfully traverses as follows:
The data to show advantageous effects of a temperature of from about 200 °C to about 250 °C, in conjunction with the use of corn syrup as the reducing agent in the present invention is not persuasive for the following reasons. 
Firstly, the data is not commensurate in scope with the claims. The data only discloses a method comprising contacting a specific metal precursor (i.e., a specific platinum precursor), without boiling off at least some liquid present in the reaction mixture to alter the viscosity of the reaction mixture; and heating the coated and/or infiltrated substrate to a specific temperature for a specific time (specification, [0071]); while the present claim broadly recites a method comprising contacting a at least one of any metal precursor or a solution comprising the metal salt, optionally boiling off at least some liquid present in the reaction mixture to alter the viscosity of the reaction mixture; and heating the coated and/or infiltrated substrate to any temperature from about 200°C to about 250°C for any amount of time.
Further, the data does not show using the upper- and lower-ends of from about 200°C to about 250°C. As set forth in MPEP 716.02(d), whether unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support”. In other words, the showing of unexpected results must be reviewed to see if the results occurred over the entire claimed range, In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). Applicants have not provided data to show that the unexpected results do in fact occur over the entire claimed range of from about 200°C to about 250°C.

Applicant further argues:
“However, Khan fails to teach or suggest heating a coated and/or infiltrated substrate to a temperature of from about 200 °C to about 250 °C for a period of time to produce a foamed metal catalyst on the substrate.”

Remarks, p. 9

The Examiner respectfully traverses as follows:
It is noted that while Khan does not disclose all the features of the present claimed invention, Khan is used as teaching reference, namely nickel-yttria stabilized zirconia, in order to meet requirement as a SOFC anode, to provide electro-catalytic activity and long-term stability, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, and in combination with the primary reference, discloses the presently claimed invention.


Applicant further argues:
“However, Petrova fails to teach or suggest heating a coated and/or infiltrated substrate to a temperature of from about 200 °C to about 250 °C for a period of time to produce a foamed metal catalyst on the substrate.”

Remarks, p. 9

The Examiner respectfully traverses as follows:
It is noted that while Petrova does not disclose all the features of the present claimed invention, Petrova is used as teaching reference, namely organic solvent, in order to to improve fuel solubility and it can act as metal dispersing and/or complexing agent, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, and in combination with the primary reference, discloses the presently claimed invention.

Applicant further argues:
“However, Epifani fails to teach or suggest heating a coated and/or infiltrated substrate to a temperature of from about 200 °C to about 250 °C for a period of time to produce a foamed metal catalyst on the substrate.”

Remarks, p. 9

The Examiner respectfully traverses as follows:
It is noted that while Epifani does not disclose all the features of the present claimed invention, Epifani is used as teaching reference, namely methanol as the organic solvent, in order to allow dissolution of a larger number of metal salts and an immediate application of the process to many different systems, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, and in combination with the primary reference, discloses the presently claimed invention.


Applicant further argues:
“However, DiesselNet fails to teach or suggest heating a coated and/or infiltrated substrate to a temperature of from about 200 °C to about 250 °C for a period of time to produce a foamed metal catalyst on the substrate.”

Remarks, p. 10

The Examiner respectfully traverses as follows:
It is noted that while DisselNet does not disclose all the features of the present claimed invention, DisselNet is used as teaching reference, namely ceramic substrates (honeycombs), in order to avoid high pressure drop and gradual catalyst loss due to attrition, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, and in combination with the primary reference, discloses the presently claimed invention.


Therefore, the Examiner has fully considered Applicant’s arguments, but they are found unpersuasive.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELING ZHANG whose telephone number is (571)272-8043. The examiner can normally be reached Monday - Friday: 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K. Z./Examiner, Art Unit 1732                                                                                                                                                                                                        
/MELISSA S SWAIN/Primary Examiner, Art Unit 1732